DETAILED ACTION
Applicant's submission filed on 23 September 2021 has been entered.  Claims 1, 6, 17, 19, 21, and 32 are currently amended; claims 4, 5, 12, 19 and 20 are cancelled; claims 2, 3, 7-11, 13-16, 22-31, and 33 are previously presented; no claims have been added.  Claims 1-3, 6-11, 13-18, 21-33 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 8, filed 23 September 2021, with respect to “Claim Rejections – 35 U.S.C. 112” have been fully considered but they are not persuasive.  Applicant argues that the amendment of bringing in limitations into claim 1 overcomes the rejection.   
The examiner respectfully disagrees.  The term positioning function only carries the meaning of a function that positions, it does not specify what is being positioned.  In the context of a communication system, a positioning function can locate the position of a resource or signal as described in applicant’s specification in [0037]: “Based on the PCI, the UE can determine the location of the aforementioned DL-RS”, additionally, positioning function can refer to a location service that locates the position of the UE itself.  The claim term when read in light of the specification points to both of these two things as positioning functions that the UE performs.
Applicant’s arguments, see pages 0-11, filed 23 September 2021, with respect to the rejections of claims 1, 17, 18, and 32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Examiner’s Note
The Examiner respectfully notes that several attempts at making an examiner’s amendment was made prior to sending this office action.  The applicant is kindly reminded that further prosecution does result in more time searching the art against the claim interpretation and may result in withdrawal of the allowability of any claim language if warranted.  At this time, the Examiner’s previous proposed claim language for an allowance is noted to be identical to the final claim language used in the prosecution of EP 3607796 which is in the same patent family as this patent application which has been granted by the EPO.  If the applicant wishes to adopt this claim language fully into the claims without any differences from the EP 3607796 claims, then this would place the application in condition for allowance.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 18, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are not clear in that they have at least two different interpretations for the positioning function.  The positioning function may refer to determining the location or position of a resource to be used in communications for the UE/BS, as described in applicant’s specification in [0037]: “Based on the PCI, the UE can determine the locations of the aforementioned DL-RS”.  The positioning function may also refer to determining the location or position of the device of the UE/BS.  The examiner respectfully advises the applicant to amend the claims to clarify which meaning or functionality of the positioning function is the claimed invention directed towards.
Regarding dependent claims, the claims fail to rectify the problems above.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “a method of a base station… adjusting a bandwidth configuration of a UE or a BS”, and the claim also recites “wherein the bandwidth configuration is increased for the UE to perform a measurement associated with a positioning function” which is the narrower statement of the limitation. . The claims is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Further, it is unclear from a technical standpoint how a base station would adjust a bandwidth configuration for wireless communication with itself.  A base station would not normally engage in wireless communication with itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17, 18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran (US 2017/0280296 A1) in view of Moshfeghi (US 2009/0243932 A1).

Regarding claim 1, Divakaran teaches a method of wireless communication at a user equipment (UE), comprising:
adjusting a bandwidth configuration of the UE for wireless communication with a base station (Divakaran, [0004] and [0029]; request change of bandwidth from telecommunication provider, said change of bandwidth carried out by API’s), wherein the bandwidth configuration is increased for the UE to perform a positioning function (Divakaran, [0004]-[0006]; the location based dynamic bandwidth adjustment is performed by the at least one computing device includes tracking a location of the at least one computing device).
While Divakaran teaches performing the positioning function and increasing the bandwidth configuration (Divakaran, Fig. 2-4, [0052]-[0061], the location based dynamic bandwidth repeats over time where after the request for increased bandwidth is made and fulfilled, the devices are continued to be tracked with that increased bandwidth), Divakaran does not expressly teach wherein performing the positioning function comprises performing a measurement associated with the positioning function using the increased bandwidth configuration.
However, Moshfeghi teaches wherein performing the positioning function comprises performing a measurement associated with the positioning function using the increased bandwidth configuration (Moshfeghi, [0072]; the accuracy of the location measurement improves by increasing the number of OFDM frequency tones, increasing the bandwidth and frequency distance between the tones).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran to include the above recited limitations as taught by Moshfeghi in order to improve the accuracy of the location measurements (Moshfeghi, [0072]).

Regarding claim 17, Divakaran teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
a memory (Divakaran, Fig. 5, [0072]; memory 506); and
at least one processor coupled to the memory (Divakaran, Fig. 5, [0072]; one or more processors 504) and configured to: 
adjusting a bandwidth configuration of the UE for wireless communication with a base station (Divakaran, [0004] and [0029]; request change of bandwidth from telecommunication provider, said change of bandwidth carried out by API’s), wherein the bandwidth configuration is adjusted for the UE to perform a positioning function (Divakaran, [0004]-[0006]; the location based dynamic bandwidth adjustment is performed by the at least one computing device includes tracking a location of the at least one computing device); and
communicate with a base station based on the adjusted bandwidth configuration (Divakaran, [0065]; thereafter, SDN controller increases bandwidth allowing computing devices to display a live feed from video camera at a remote location utilizing the extra bandwidth).
While Divakaran teaches performing the positioning function and increasing the bandwidth configuration (Divakaran, Fig. 2-4, [0052]-[0061], the location based dynamic bandwidth repeats over time where after the request for increased bandwidth is made and fulfilled, the devices are continued to be tracked with that increased bandwidth), Divakaran does not expressly teach wherein performing the positioning function comprises performing a measurement associated with the positioning function using the increased bandwidth configuration.
However, Moshfeghi teaches wherein performing the positioning function comprises performing a measurement associated with the positioning function using the increased bandwidth configuration (Moshfeghi, [0072]; the accuracy of the location measurement improves by increasing the number of OFDM frequency tones, increasing the bandwidth and frequency distance between the tones).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran to include the above recited limitations as taught by Moshfeghi in order to improve the accuracy of the location measurements (Moshfeghi, [0072]).

Regarding claim 18, Divakaran teaches a method of wireless communication at a base station, comprising: 
adjusting a bandwidth configuration for wireless communication of at least one of a user equipment (UE) or the base station (Divakaran, [0004] and [0029]; request change of bandwidth from telecommunication provider, said change of bandwidth carried out by API’s); and
 communicating with the UE according to the adjusted bandwidth configuration (Divakaran, [0065]; thereafter, SDN controller increases bandwidth allowing computing devices to display a live feed from video camera at a remote location utilizing the extra bandwidth).
While Divakaran teaches performing the positioning function and increasing the bandwidth configuration (Divakaran, Fig. 2-4, [0052]-[0061], the location based dynamic bandwidth repeats over time where after the request for increased bandwidth is made and fulfilled, the devices are continued to be tracked with that increased bandwidth), Divakaran does not expressly teach wherein the bandwidth configuration is increased for the UE to perform a measurement associated with a positioning function.
However, Moshfeghi teaches wherein the bandwidth configuration is increased for the UE to perform a measurement associated with a positioning function (Moshfeghi, [0072]; the accuracy of the location measurement improves by increasing the number of OFDM frequency tones, increasing the bandwidth and frequency distance between the tones).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran to include the above recited limitations as taught by Moshfeghi in order to improve the accuracy of the location measurements (Moshfeghi, [0072]).


Regarding claim 32, Divakaran teaches an apparatus for wireless communication at a base station, comprising: 
a memory (Divakaran, Fig. 5, [0072]; memory 506); and
at least one processor coupled to the memory (Divakaran, Fig. 5, [0072]; one or more processors 504) and configured to: 
adjust a bandwidth configuration for wireless communication of at least one of a user equipment (UE) or the base station (Divakaran, [0004] and [0029]; request change of bandwidth from telecommunication provider, said change of bandwidth carried out by API’s); and
 communicate with the UE according to the adjusted bandwidth configuration (Divakaran, [0065]; thereafter, SDN controller increases bandwidth allowing computing devices to display a live feed from video camera at a remote location utilizing the extra bandwidth).
While Divakaran teaches performing the positioning function and increasing the bandwidth configuration (Divakaran, Fig. 2-4, [0052]-[0061], the location based dynamic bandwidth repeats over time where after the request for increased bandwidth is made and fulfilled, the devices are continued to be tracked with that increased bandwidth), Divakaran does not expressly teach wherein the bandwidth configuration is increased for the UE to perform a measurement associated with a positioning function.
However, Moshfeghi teaches wherein the bandwidth configuration is increased for the UE to perform a measurement associated with a positioning function (Moshfeghi, [0072]; the accuracy of the location measurement improves by increasing the number of OFDM frequency tones, increasing the bandwidth and frequency distance between the tones).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran to include the above recited limitations as taught by Moshfeghi in order to improve the accuracy of the location measurements (Moshfeghi, [0072]).

Claims 14, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Moshfeghi as applied to claims 1 and 18 above, and further in view of Issakov et al. (US 2012/0020320 A1), hereafter referred Issakov..

Regarding claims 14 and 28, Divakaran in view of Moshfeghi teaches the method of claim 1 and the method of claim 18 above.  Divakaran in view of Moshfeghi does not expressly teach wherein the performing the positioning function using the increased bandwidth configuration comprises:
performing a first function using a first bandwidth; and
performing a second function using a second bandwidth,
wherein at least one of the first function or the second function comprises the positioning function.
However, Issakov teaches wherein the performing at least one of the positioning function, the mobility function, the transmission of the SRS, or the transmission of the random access preamble using the increased bandwidth configuration comprises:
performing a first function using a first bandwidth (Issakov, Fig. 5, [0074]; the UE of interest sends SRS 511 and 512 on the frequency); and
performing a second function using a second bandwidth (Issakov, Fig. 5, [0076]; the LMUs involved in the location receives RB 515 and 518 associated with the UE of interest), wherein at least one of the first function or the second function comprises the positioning function (Issakov, Fig. 5, [0076]; the LMUs involved in the location receives RB 515 and 518 associated with the UE of interest).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by Issakov in order to achieve better resolution of the measurements (Issakov, [0014]).

Regarding claim 25, Divakaran in view of Moshfeghi teaches the method of claim 18 above.  Divakaran in view of Moshfeghi does not expressly teach the bandwidth configuration is increased for the UE to transmit an SRS.
However, Issakov teaches wherein the bandwidth configuration is increased for the transmission of an SRS (Issakov, [0071]; the increased bandwidth of the SRS), and wherein the base station adjusts the bandwidth configuration of the UE (Issakov, [0069]; the eNB instructs the UE to transmit SRS signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by Issakov in order to achieve better resolution of the measurements (Issakov, [0014]).

Claims 2, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Moshfeghi as applied to claims 1 and 18 above, and further in view of Siomina et al. (WO2014/112916 A1), hereafter referred Siomina.

Regarding claim 2, Divakaran in view of Moshfeghi teaches the method of claim 1 above.  Divakaran in view of Moshfeghi does not expressly teach wherein the bandwidth configuration is dynamically adjusted by the UE.
However, Siomina teaches wherein the bandwidth configuration is dynamically adjusted by the UE (Siomina, page 16, paragraph 4; the network node obtains the bandwidth information from a wireless device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by Siomina in order to improve measurement performance (Siomina, page 9, paragraph 4).

Regarding claims 7 and 22, Divakaran in view of Moshfeghi teaches the method of claim 1 and the method of claim 18 above.  Divakaran in view of Moshfeghi does not expressly teach wherein the bandwidth configuration is adjusted for the UE to perform a radio resource management (RRM) measurement for a serving cell or a neighbor cell.
However, Siomina teaches wherein the bandwidth configuration is adjusted for the UE to perform a radio resource management (RRM) measurement for a serving cell or a neighbor cell (Siomina, page 14, paragraph 4 and 9, paragraphs 6; the bandwidth information is used for performing a RRM measurement with the neighbor cell or the serving node).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by Siomina in order to improve measurement performance (Siomina, page 9, paragraph 4).

Claims 3, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Moshfeghi as applied to claims 1 and 18 above, and further in view of Li et al. (US 2013/0121268 A1), hereafter referred Li.

Regarding claims 3 and 30, Divakaran in view of Moshfeghi teaches the method of claim 1 and the method of claim 18 above.  Divakaran in view of Moshfeghi does not expressly teach further comprising: receiving an indication from the base station, wherein the bandwidth configuration of the UE is adjusted based on the indication received from the base station.
However, Li teaches further comprising: receiving an indication from the base station (Li, [0017]; the base station sends the logical channel message to the terminal), wherein the bandwidth configuration of the UE is adjusted based on the indication received from the base station (Li, [0027]; after receiving the logical channel message, the terminal obtains the direction, amount and location of the required change of the uplink and downlink bandwidth by parsing the logical channel message and adjust the uplink and downlink bandwidth).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by Li in order to improve utilization efficiency of frequency spectrum (Li, [0034]).

Regarding claim 31, Divakaran in view of Moshfeghi further in view of Li teaches the method of claim 30 above.  Divakaran in view of Moshfeghi does not expressly teach wherein adjusting the bandwidth configuration of the base station includes increasing a transmission bandwidth of the base station in response to at least one of:
a need for an increase in capacity; 
a need for improved accuracy of measurements; 
an application of the communication; or 
a group of UEs served by the base station.
However, Li teaches wherein adjusting the bandwidth configuration of the base station includes increasing a transmission bandwidth of the base station in response to at least one of:
a need for an increase in capacity (Li, Fig. 1, [0035]-[0036]; a base station counts a usage status of the uplink and downlink bandwidth and obtains a bandwidth amount required to be coordinated of downlink and uplink bandwidth from the counting).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by Li in order to improve utilization efficiency of frequency spectrum (Li, [0034]).

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Moshfeghi as applied to claims 1 and 18 above, and further in view of Golitschek et al. (US 2016/0080133 A1), hereafter referred Golitschek.

Regarding claims 13 and 26, Divakaran in view of Moshfeghi teaches the method of claim 1 and the method of claim 18 above.  Divakaran in view of Moshfeghi does not expressly teach wherein the bandwidth configuration is increased for the UE to transmit the random access preamble, and wherein adjusting the bandwidth configuration includes selecting a bandwidth for transmission of the random access preamble based on a resolution for timing advance correction.
However, Golitschek teaches the bandwidth configuration is increased for the UE to transmit the random access preamble (Golitschek, [0035]; a dedicated preamble to a mobile terminal for contention-free random access), and wherein adjusting the bandwidth configuration includes selecting a bandwidth for transmission of the random access preamble based on a resolution for timing advance correction (Golitschek, [0080]; the far UE has to transmit its signal earlier than the near UE solved by the timing advance problem at a particular subframe).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by Golitschek in order to achieve flexible system deployment using a given spectrum (Golitschek, [0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Moshfeghi as applied to claim 1 above, and further in view of Yao et al. (US 2015/0208382 A1), hereafter referred Yao.

Regarding claim 15, Divakaran in view of Moshfeghi teaches the method of claim 1 above.  Divakaran in view of Moshfeghi does not expressly teach wherein the bandwidth configuration is adjusted based on a reconfiguration determined at the UE.
However, Yao teaches wherein the bandwidth configuration is adjusted based on a reconfiguration determined at the UE (Yao, [0125]; the UE can receive the TDD reconfiguration and use the uplink and downlink configuration indicated in the TDD reconfiguration information to improve the change frequency).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by Yao in order to update the configuration (Yao, [0009]).

Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Moshfeghi as applied to claims 1 and 18 above, and further in view of McNamara et al. (US 2014/0011506 A1), hereafter referred McNamara.

Regarding claim 29, Divakaran in view of Moshfeghi teaches the method of claim 18 above.  Divakaran in view of Moshfeghi does not expressly teach further comprising: 
receiving, using a first bandwidth, a control transmission indicating a communication associated with a second bandwidth, wherein the second bandwidth is larger than the first bandwidth, 
wherein adjusting the bandwidth configuration includes increasing the bandwidth configuration from the first bandwidth to the second bandwidth in response to the control transmission.
However, McNamara teaches further comprising:
receiving, using a first bandwidth, a control transmission indicating a communication associated with a second bandwidth (McNamara, [0125]; transmit control information comprising resource allocation information for terminals of the first type over a first bandwidth corresponding to the combined first and second groups of OFDM sub-carriers), 
wherein the second bandwidth is larger than the first bandwidth, wherein adjusting the bandwidth configuration includes increasing the bandwidth configuration from the first bandwidth to the second bandwidth in response to the control transmission (McNamara, [0096]; the bandwidth of a virtual carrier can be adjusted like increase the bandwidth available for the terminal).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by McNamara in order to achieve the desired balance between complexity, resource utilization, and host carrier performance (McNamara, [0096]).

Regarding claim 33, Divakaran in view of Moshfeghi teaches the method of claim 1 above.  Divakaran in view of Moshfeghi does not expressly teach wherein the positioning function is associated with at least one of UE mobility or a random access channel (RACH) procedure.
However, McNamara teaches wherein the positioning function is associated with at least one of UE mobility or a random access channel (RACH) procedure (McNamara, [0090]; a terminal with a lower mobility requires fewer reference symbols to support channel estimation).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi to include the above recited limitations as taught by McNamara in order to achieve the desired balance between complexity, resource utilization, and host carrier performance (McNamara, [0096]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Moshfeghi further in view of Siomina as applied to claim 7 above, and further in view of Lee.

Regarding claim 8, Divakaran in view of Moshfeghi further in view of Siomina teaches the method of claim 7 above.  Divakaran in view of Moshfeghi further in view of Siomina does not expressly teach wherein the adjusted bandwidth configuration comprises a different bandwidth for each cell being measured.
However, Lee teaches wherein the adjusted bandwidth configuration comprises a different bandwidth for each cell being measured (Lee, [0088]; different cells may be set to use different bandwidths).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi further in view of Siomina to include the above recited limitations as taught by Lee in order to support a new 5G low latency wireless service (Lee, [0004]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Divakaran in view of Moshfeghi further in view of Yao as applied to claim 15 above, and further in view of McNamara.

Regarding claim 16, Divakaran in view of Moshfeghi further in view of Yao teaches the method of claim 15 above.  Divakaran in view of Moshfeghi further in view of Yao does not expressly teach further comprising: 
receiving, using a first bandwidth, a control transmission indicating a communication associated with a second bandwidth, wherein the second bandwidth is larger than the first bandwidth, 
wherein adjusting the bandwidth configuration includes increasing the bandwidth configuration from the first bandwidth to the second bandwidth in response to the control transmission.
However, McNamara teaches further comprising:
receiving, using a first bandwidth, a control transmission indicating a communication associated with a second bandwidth (McNamara, [0125]; transmit control information comprising resource allocation information for terminals of the first type over a first bandwidth corresponding to the combined first and second groups of OFDM sub-carriers), 
wherein the second bandwidth is larger than the first bandwidth, wherein adjusting the bandwidth configuration includes increasing the bandwidth configuration from the first bandwidth to the second bandwidth in response to the control transmission (McNamara, [0096]; the bandwidth of a virtual carrier can be adjusted like increase the bandwidth available for the terminal).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Divakaran in view of Moshfeghi further in view of Yao to include the above recited limitations as taught by McNamara in order to achieve the desired balance between complexity, resource utilization, and host carrier performance (McNamara, [0096]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416